20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 1 of
                                        15



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

In re:                                    §          Chapter 11
KRISJENN RANCH, LLC                       §
      Debtor                              §       Case No. 20-50805
                                          §
________________________________________________________________________

KRISJENN RANCH, LLC and                         §
KRISJENN RANCH, LLC-SERIES                      §
UVALDE RANCH, and KRISJENN                      §
RANCH, LLC-SERIES PIPELINE                      §
ROW as successors in interest to                §
BLACKDUCK PROPERTIES, LLC,                      §
       Plaintiffs                           §
v.                                          §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §   Adversary No. 20-05027
      Defendants                            §
________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW,             §   Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL              §
      Cross-Defendants/Third-Party          §
       Defendants

       NON-PARTY HAGAN COHLE’S MOTION TO QUASH DEFENDANT
            DMA PROPERTIES AND FRANK DANIEL MOORE’S
                    SUBPOENA AND OBJECTIONS

 TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:

       COMES NOW Non-Party, Hagan Cohle, and requests that this court issue an order

 quashing the subpoena served on Hagan Cohle by DMA Properties, Inc. and Frank Daniel

                                          1
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 2 of
                                        15



 Moore issued on September 4, 2020 and served on September 7, 2020, and would respectfully

 show as follows:

                                 GROUNDS FOR RELIEF

    1. The subpoena calls for testimony and the production of documents that is precluded

 by law so that the subpoena “requires disclosure of privileged or other protected matter”

 within the meaning of Rule 45(d)(3)(A)(iii) of the Federal Rules of Civil Procedure.

    2. Specifically, the subpoena in dispute was served on Hagan Cohle (“Cohle”), who was

 employed by Debtor as a Manger. A true and correct copy of the subpoena is attached to this

 Motion as Exhibit 1.

    3. The subpoena requires Cohle to produce documents, including all files of the entities

 he worked for and all communications for the entity he worked for.

    4. “Courts may further limit discovery under Rule 45(c)(3)(A), which provides, in relevant

 part, that a court must quash or modify a subpoena that either requires the disclosure of

 privileged information and/or subjects a person to undue burden.” Nat’l Western Life Ins. Co.

 v. Western Nat’l Life Ins. Co., No. A-09-CA-711-LY, 2010 WL 5174366, at *2 (W.D.

 Tex. Dec. 13, 2010). Here, the subpoena serves no useful function. The subpoena does not

 provide a mechanism for seeking absolutely essential information and functions as nothing

 more than a fishing expedition in privileged waters. See Id. The requests in the subpoena are

 also more appropriately directed at Debtor.

                                       OBJECTIONS

    5. Cohle objects to the Subpoena as he was only served an unsigned and improperly

 executed Subpoena.


                                               2
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 3 of
                                        15



    6. Cohle objects to the Subpoena at it requires him to appear an counsel’s office for the

 issuer when Cohle is represented by the undersigned attorney in this Motion, and therefore

 the deposition should be noticed at the undersigned attorney’s address. It is reasonable to

 require notice at counsel’s office.

    WHEREFORE, PREMISES CONSIDERED, Non-Party, Hagan Cohle, prays that this

 Court issue an order quashing DMA Properties, Inc. and Frank Daniel Moore’s Subpoena in

 its entirety. Alternatively, Hagan Cohle prays that this Court issue an order sustaining his

 objections and for such further relief he is entitled to at law or in equity.

                                              Respectfully submitted,

                                              BAYNE, SNELL & KRAUSE
                                              1250 N.E. Loop 410, Suite 725
                                              San Antonio, Texas 78209
                                              Telephone: (210) 824-3278
                                              Facsimile: (210) 824-3937
                                              Email: wgermany@bsklaw.com

                                              By: /s/ William P. Germany
                                                     WILLIAM P. GERMANY
                                                     State Bar No. 24069777
                                              Attorney for Non-Party Hagan Cohle


                                       Certificate of Service

         I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 21st day of September, 2020:

 C. John Muller IV
 Email: john@muller-smeberg.com
 Ronald J. Smeberg
 Email: ron@smeberg.com
 Muller Smeberg, PLLC
 111 W. Sunset
 San Antonio, TX 78209

                                                  3
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 4 of
                                        15



 Counsel to Plaintiffs KrisJenn Ranch, LLC,
 KrisJenn Ranch, LLC, Series Uvalde Ranch,
 KrisJenn Ranch, LLC, Series Pipeline Row
 Michael Black
 BURNS & BLACK PLLC
 750 Rittiman Road
 San Antonio, Texas 78209
 210-829-2022
 210-829-2021 fax
 mblack@burnsandblack.com
 Attorneys for Longbranch Energy, LP and
 DMA Properties, Inc.

 Christopher S. Johns
 Christen Mason Hebert
 JOHNS & COUNSEL PLLC
 14101 Highway 290 West, Suite 400A
 Austin, Texas 78737
 512-399-3150
 512-572-8005 fax
 cjohns@johnsandcounsel.com
 chebert@johnsandcounsel.com

 Timothy Cleveland
 CLEVELAND | TERRAZAS PLLC
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746
 512-689-8698
 tcleveland@clevelandterrazas.com

 Natalie Wilson
 LANGLEY & BANACK, INC.
 745 East Mulberry Avenue I Suite 700
 San Antonio, TX 78212
 210-736-6600
 lwilson@langleybanack.com
 Attorneys for DMA Properties, Inc.

 Jeffery Duke
 DUKE BANISTER MILLER & MILLER
 22310 Grand Corner Drive, Suite 110
 Katy, Texas 77494
 jduke@dbmmlaw.com
 Counsel for Longbranch Energy, LP




                                              4
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 5 of
                                        15



 David P. Strolle, Jr.
 Granstaff, Gaedke & Edgmon, P.C.
 5535 Fredericksburg Road, Suite 110
 San Antonio, Texas 78229
 T- (210) 348-6600 ext. 203
 F- (210) 366-0892
 dstrolle@caglaw.net

 OFFICE OF THE UNITED STATES TRUSTEE
 903 San Jacinto Blvd, Room 230
 Austin, Texas 78701
 shane.p.tobin@usdoj.gov
 United States Trustee

 John Terrill
 12712 Arrowhead Lane
 Oklahoma City, OK 73120


                                             /s/ William P. Germany
                                            WILLIAM P. GERMANY




                                        5
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 6 of
                                        15




                                     Exhibit 1
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 7 of
                                        15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 8 of
                                        15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 9 of
                                        15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 10 of
                                         15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 11 of
                                         15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 12 of
                                         15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 13 of
                                         15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 14 of
                                         15
20-05027-rbk Doc#73 Filed 09/21/20 Entered 09/21/20 14:52:07 Main Document Pg 15 of
                                         15
